Title: To George Washington from Lieutenant Caleb Brewster, 15 September 1778
From: Brewster, Caleb
To: Washington, George


          
            Sir
            Norworlk [Conn.] Septr 15th 1778
          
          this Morning Returnd from Long Island where I find that the Garrison on Lloyds Consists of 250 Men Including Wood Cutters, they Have a Small fort Situated upon a Clift Joyning the Sound, with a Small Entrenchment about three feet in Height, Nearly four Square Abatied on three Sides in about fifteen feet of the Lines & nothing but Musquetry to Defend it, the Garrison Consists Entirely of New Levies Commanded by one Colo. Patterson—the Ships of war are Left the Harbours in and about Huntington—Genrl Tryon and Delancee have their Quarters at the Fly at the Head of Flushing Bay with about Seven Hundred Troops that Returnd with them from the East End of the Island, there is a Garrison of about 500 Men at Brooklins Ferrey, Cobble Hill fort & a Fort on the East Side Fronting the City, I am 
            
            
            
            Informed from Good Authority that Admiral Bryon is not Arrived nor none of His Fleet nor any of the Cork Fleet, Likewise that there is but three or four Ships of war at N. York—There is a Large Fleet Laying of[f] Sandy Hook which has been there four Days we dont know who they are, it is thought by the Inhabitants they are French or Spaniards, their Transports are in a very Poor Condition. they are Refitting them with all Possible Dispatch. It is Said in N. York that there is Ten thousand Troops to Embark Soon, & Give it out they are going to Canada, An Embargo is Laid on all Vessels in N. York. there is the Hottest Press that Ever was known in the City, Tryon is Sent to the East End of the Island for the Inhabitants to Collect & Fat their Swine Immediately as he is Determined to Make an other Excursion there, All the Cattle that Tryon has Collected on the Island is killing & Salting with all Possible Dispatch, It is the Opinion of our Friends and Even of our Enemies that they will Leave us as Soon as they Possibly Can. I am Sir with Due Respect Your Excellencys Most Obedt & very Humbe Servt
          
            Caleb Brewster
          
        